IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

JAMES LEE AMISON,

              Appellant,

 v.                                                      Case No. 5D16-474

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 1, 2016

3.850 Appeal from the Circuit Court
for Osceola County,
Jon B. Morgan, Judge.

James Lee Amison, Bristol, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       James Lee Amison appeals the summary denial of his amended motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm

as to Grounds One, Two, Three, and Four, but reverse the summary denial of Grounds

Five and Six and remand for attachment of portions of the record conclusively refuting

that claim or for an evidentiary hearing. See Freeman v. State, 761 So. 2d 1055, 1061

(Fla. 2000) (“[A] defendant is entitled to an evidentiary hearing on a postconviction relief
motion unless (1) the motion, files, and records in the case conclusively show that the

prisoner is entitled to no relief, or (2) the motion or a particular claim is legally insufficient.”

(citing Maharaj v. State, 684 So. 2d 726 (Fla. 1996))).

       AFFIRMED in part, REVERSED in part, and REMANDED.


ORFINGER, WALLIS and LAMBERT, JJ., concur.




                                                 2